on petition eor rehearing.
Potter, Justice.
The relator has filed a petition for rehearing in this cause. No new point is suggested, but the brief on rehearing is practically a reargument of the propositions made by counsel for relator on the original hearing. We deem it unnecessary to again enter upon a discussion of these questions. Such re-examination as has been deemed necessary has but served to confirm in our minds the correctness of the conclusion heretofore reached. A rehearing will be denied.

Rehearing denied.

Corn, C. J., and Knight, J., concur.